This appeal presents a single issue, whether a Superior Court judge erred in including interest computed from the date the arbitration award was entered in court for confirmation to the date of the entry of judgment confirming the award — where the plaintiff had not prayed for interest in his complaint. The defendant-appellant concedes, on the authority of Glen Acres, Inc. v. Cliffwood Corp. 353 Mass. 150 (1967), that, had the plaintiff included a prayer for interest, it would have been entitled to it in the manner in which it was included in the judgment. But, the defendant argues, in the absence of a prayer for it, it was error for the judge to have awarded interest. We reject the defendant’s argument. Pursuant to Mass.R.Civ.P. 54(c), 365 Mass. 821 (1974), interest may be awarded by the court although no prayer for it has been included in the complaint. See Gardner v. Mid-Continent Grain Co. 168 F. 2d 819, 824 (8th Cir. 1948); Roth v. Fabrikant Bros. Inc. 175 F. 2d 665, 669 (2d Cir. 1949); Soderhamn Mach. Mfg. Co. v. Martin Bros. Container & Timber Prod. Corp. 415 F. 2d 1058, 1064 (9th Cir. 1969); Arizona Title Ins. & Trust Co. v. O’Malley Lumber Co. 14 Ariz. App. 486, 495 (1971); Walkon Carpet Corp. v. Klapprodt, S.D. , (1975).a

Judgment affirmed.


 231 N.W.2d 370, 373 (1975).